355 F.2d 208
UNITED STATES of America ex rel. Frank LAINO, Relator-Appellant,v.WARDEN OF WALLKILL PRISON, ULSTER COUNTY, NEW YORK, Respondent-Appellee.
No. 223.
Docket 30096.
United States Court of Appeals Second Circuit.
Argued January 11, 1966.
Decided February 1, 1966.

Appeal from an order of the United States District Court for the Southern District of New York, Charles H. Tenney, Judge, dismissing a petition for a writ of habeas corpus.
Stephen D. Finale, New York City, for relator-appellant.
Robert E. Fischer, Sp. Asst. Atty. Gen., Binghamton, N. Y. (Louis J. Lefkowitz, Atty. Gen. of State of New York, New York City, on the brief), for respondent-appellee.
Before MEDINA, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
We affirm on Judge Tenney's opinion below, reported at 246 F.Supp. 72 (1965).